
	
		I
		111th CONGRESS
		1st Session
		H. R. 2463
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. King of New York
			 (for himself and Mr. Tiahrt)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish
		  and provide a checkoff for a Breast and Prostate Cancer Research Fund, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayers’ Cancer Research Funding Act
			 of 2009.
		2.Designation of
			 income tax payments to Breast and Prostate Cancer Research Fund
			(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 (relating to information and returns) is amended by adding at the end
			 the following new part:
				
					IXDesignation of
				income tax payments to Breast and Prostate Cancer Research Fund
						
							Sec. 6098. Designation to Breast and
				  Prostate Cancer Research Fund.
						
						6098.Designation to
				Breast and Prostate Cancer Research Fund
							(a)In
				generalEvery individual (other than a nonresident alien) whose
				adjusted income tax liability for the taxable year is $5 or more may designate
				that $5 shall be paid over to the Breast and Prostate Cancer Research Fund in
				accordance with the provisions of section 9511. In the case of a joint return
				of husband and wife having an adjusted income tax liability of $10 or more,
				each spouse may designate that $5 shall be paid to the fund.
							(b)Adjusted income
				tax liabilityFor purposes of subsection (a), the term
				adjusted income tax liability means, for any individual for any
				taxable year, the excess (if any) of—
								(1)the income tax
				liability (as defined in section 6096(b)) of the individual for the taxable
				year, over
								(2)any amount
				designated by the individual (and, in the case of a joint return, any amount
				designated by the individual’s spouse) under section 6096(a) for such taxable
				year.
								(c)Manner and time
				of designationA designation under subsection (a) may be made
				with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				taxpayer’s
				signature..
			(b)Breast and
			 Prostate Cancer Research FundSubchapter A of chapter 98 of such
			 Code (relating to establishment of trust funds) is amended by adding at the end
			 the following new section:
				
					9511.Breast and
				Prostate Cancer Research Fund
						(a)Creation of
				trust fundThere is established in the Treasury of the United
				States a trust fund to be known as the Breast and Prostate Cancer
				Research Fund, consisting of such amounts as may be appropriated or
				credited to such fund as provided in this section or section 9602(b).
						(b)Transfers to
				trust fundThere are hereby appropriated to the Breast and
				Prostate Cancer Research Fund amounts equivalent to the amounts designated
				under section 6098.
						(c)ExpendituresAmounts
				in the Breast and Prostate Cancer Research Fund shall be available, as provided
				in appropriation Acts, for purposes of making qualified research grants, to the
				extent that such amounts exceed the aggregate of all Federal administrative
				costs attributable to the implementation of section 6098, subsections (a) and
				(b) of this section, and (with respect to such fund) section 9602. Such amounts
				shall be used to supplement, not supplant, existing funding for research with
				respect to breast and prostate cancer.
						(d)Qualified
				research grants
							(1)In
				generalFor purposes of subsection (c), the term qualified
				research grant means a grant, to a qualified person selected by the
				National Cancer Institute of the National Institutes of Health by qualified
				peer review, for the purpose of conducting research with respect to breast or
				prostate cancer. Such a grant shall be administered by such National Cancer
				Institute and the amount of such grant shall be determined by such
				Institute.
							(2)Qualified peer
				reviewFor purposes of paragraph (1), the term qualified
				peer review means peer review described in sections 492 and 492A of the
				Public Health Service
				Act.
							
			(c)Clerical
			 amendments
				(1)The table of parts
			 for subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
					
						
							Part IX. Designation of Income Tax Payments
				to Breast and Prostate Cancer Research
				Fund
						
						.
				(2)The table of
			 sections for subchapter A of chapter 98 of such Code is amended by adding at
			 the end the following new item:
					
						
							Sec. 9511. Breast and Prostate Cancer
				Research
				Fund.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
